Title: From George Washington to James Anderson (of Scotland), 26 May 1794
From: Washington, George
To: Anderson, James


               
                  Sir,
                  Philadelphia 26th May 1794
               
               The letter with which you were pleased to favor me, dated the 15th of August last year, accompanying sevl pamphlets on interesting subjects, came safe; though long after its date, as you will perceive by the enclosed note from a Mr Callender; which serves as a wrapper of six guineas which I send for the vols. of the Bee (15 in number) which have come to my hands. As you have never authorised any one to call upon me for the cost, I am uncertain as to the amount. If the sum herewith sent is short of it, I will pay the balance at any time, to your order; if over, it may remain in your hands for the succeeding numbers, as they shall be published.
               I thank you as well for the Seeds as for the Pamphlets which you had the goodness to send me. The artificial preparation of Hemp, from Silesia, is really a curiosity; and I shall think myself much favored in the continuance of your corrispondence.  When I have more leizure than at present, (just at the winding up of a long, laborious & interesting Session of Congress) I may write you more fully than it is in my power to do under such circumstances, relatively to the subjects you have touched upon.
               This letter, and another which I have taken the liberty of putting under cover to the Earl of Buchan, is directed to the
                  
                  particular care of the American Minister in London.  I wish them safe to hand—and that you wd do me the Justice to be assured of the esteem with which I am—Sir Your Most Obedt Hble Servt
               
                  Go: Washington
               
            